Citation Nr: 0614929	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  98-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sensitivity to sunlight, secondary to exposure 
to Agent Orange, or some other herbicide, during service.

2.  Entitlement to service connection for a neurological 
disorder, to include disability manifested by numbness and 
pain of the hands and legs, dizziness, fatigue, memory loss, 
and loss of concentration, secondary to exposure to Agent 
Orange, or some other herbicide, during service.

3.  Entitlement to service connection for headaches, 
secondary to Agent Orange, or some other herbicide, during 
service.

4.  Entitlement to service connection for a kidney 
disability, secondary to exposure to Agent Orange, or some 
other herbicide, during service.

5.  Entitlement to service connection for a liver disability, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.

6.  Entitlement to service connection for infertility 
(claimed as low sperm count), secondary to exposure to Agent 
Orange, or some other herbicide, during service.

7.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to an earlier effective date for 
a 10 percent evaluation, and a 30 percent evaluation, for 
PTSD.

8.  Entitlement to an effective date earlier than March 25, 
1998 for a 70 percent rating for PTSD.

9.  Entitlement to an increased original evaluation for acne, 
currently rated as 10 percent disabling.

10.  Entitlement to an effective date earlier than May 14, 
2001 for the grant of a 40 percent evaluation for residuals 
of bladder cancer.

11.  Entitlement to interim compensation for Agent Orange 
residuals under Pub. L. No. 98-542.

12.  Entitlement to service connection for folliculitis.

13.  Entitlement to service connection for hypoglycemia.

14.  Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to October 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Chicago, 
Illinois, and St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  This case has a long 
procedural history as described by the Board in the October 
2003 Remand.  On April 26, 2004, the veteran submitted a 
statement indicating that he no longer disagreed with the 
rating of 70 percent for PTSD, and the rating of 40 percent 
for residuals of bladder cancer.  Therefore, these issues are 
no longer before the Board.  In addition, the veteran has 
been granted service connection for erectile dysfunction and 
granted Special Monthly Compensation for loss of use of a 
creative organ, by rating decision dated May 26, 2005.  
Therefore, these issues are not currently before the Board.  

The issues of (1) entitlement to service connection for a 
neurological disorder, to include disability manifested by 
numbness and pain of the hands and legs, dizziness, fatigue, 
memory loss, and loss of concentration, secondary to exposure 
to Agent Orange, or some other herbicide, during service, (2) 
entitlement to an earlier effective date for a 40 percent 
rating for residuals of bladder cancer, (3) entitlement to an 
earlier effective date for a 70 percent rating for PTSD, (4) 
entitlement to service connection for folliculitis, (5) 
entitlement to service connection for hypoglycemia, and (6) 
entitlement to service connection for heart disease are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1  Headaches are not shown to be due to exposure to Agent 
Orange or other herbicides.

2  A disability manifested by sensitivity to sunlight is not 
shown to be due to exposure to Agent Orange or other 
herbicides.

3  The medical evidence does not establish that the veteran 
suffers from a kidney disability.

4  The medical evidence does not establish that the veteran 
suffers from a liver disability.

5  The medical evidence does not establish that the veteran 
suffers from infertility.

6  The veteran does not suffer from a disability associated 
with his claimed low sperm count, which is simply a lab 
result and not a specific diagnosis of a disability.

7.  The veteran's acne is not manifested by constant 
exudation or itching with extensive lesions or marked 
disfigurement.  There is no evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or that the veteran's acne is exceptionally 
repugnant

8.  The veteran's acne is not manifested by deep acne with 
deep inflamed nodules and pus-filled cysts affecting 40 
percent or more of the face and neck. 


CONCLUSIONS OF LAW

1.  A disability manifested by sensitivity to sunlight is not 
related to inservice exposure to Agent Orange or other 
herbicides.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).

2.  Headaches are not related to inservice exposure to Agent 
Orange or other herbicides.  38 U.S.C.A. § 1110, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

3.  The veteran does not have a kidney disability that is 
related to exposure to Agent Orange or other herbicides in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  The veteran does not have a liver disability that is 
related to exposure to Agent Orange or other herbicides in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  The veteran does not have infertility that is related to 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  A disability associated with elevated liver enzymes was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

7.  The criteria for an original disability evaluation in 
excess of 10 percent for acne have not been met. 38 U.S.C.A. 
§§ 1105, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7800, 7806 
(2002) 38 C.F.R. § 4.118, DC 7829 (2005).

8.  The claim of entitlement to interim compensation for 
Agent Orange Residuals under Pub. L. No. 98-542 is moot.  
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005) 

9.  Earlier effective dates for a 10 percent and 30 percent 
rating for PTSD are not warranted under applicable criteria.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(q)(l)(ii) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2003 and April 2004 that told him what was necessary for 
his claims to be granted.  With regard to elements (2) and 
(3), the Board notes that the RO's May 2003 and April 2004 
letters notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2003 letter asked the appellant to submit any 
additional information or evidence that he had that was 
pertinent to his claims.  The Board finds that the 
requirements of the fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the May 2005 SSOC, the date of last adjudication 
of his claim by the RO.  The veteran has been told what he 
must show and there is no indication of prejudice to the 
veteran based on the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, Social Security records, 
private treatment records, VA treatment records, and provided 
the veteran with several VA examinations.  In addition, the 
veteran has testified at several hearings.  The veteran has 
not indicated that there is additional evidence available 
that is obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A veteran, who served during specified time periods in 
Vietnam shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish he was not exposed to any such agent 
during service.  The veteran is presumed to have been exposed 
to Agent Orange or another herbicide during his service in 
Vietnam.



A.  Headaches and sensitivity to sunlight

The veteran has claimed that his headaches and his disability 
manifested by sensitivity to sunlight are related to exposure 
to Agent Orange or other herbicides in service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The regulations 
do not provide for presumptive service connection for 
headaches, or sensitivity to sunlight, and therefore, 
presumptive service connection is not warranted for these 
disabilities.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2005).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for dermatitis by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).  However, the veteran has presented no 
competent medical evidence causally linking his claimed 
disability to exposure to Agent Orange in service.  None of 
the VA treatment notes, private treatment notes, or Social 
Security records suggest that his headaches or sensitivity to 
sunlight are related to exposure to herbicides.

The veteran underwent a VA examination in August 2004.  The 
examiner offered his opinion that the veteran suffered from 
tension headaches that were not related to Agent Orange, and 
that photosensitivity is not known to be related to exposure 
to Agent Orange.

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's headaches or sensitivity to 
sunlight are related to Agent Orange exposure, the Board 
finds that the clear preponderance of competent evidence is 
against a finding that service connection is warranted for 
these disabilities.

B.  Kidney and liver disabilities

The veteran has claimed that he has a kidney and a liver 
disability that are related to his exposure to Agent Orange 
in service.  The veteran does have a history of kidney 
stones, but service connection for kidney stones, claimed as 
secondary to bladder cancer was denied by rating decision 
dated in August 2002 and was not appealed.  There is no 
indication in the medical records of any other kidney 
disability.  Similarly, the veteran has at times been found 
to have slightly elevated liver enzymes, but no evidence of a 
liver disability.  It has been suggested that these elevated 
liver enzymes could develop into porphyria cutanea tarda, but 
there is no evidence that it has done so.

The veteran underwent a VA examination in August 2004.  The 
examiner found no evidence of kidney disease or liver 
disease, and there is no other medical evidence that 
indicates a diagnosis of either kidney disease or liver 
disease.

Based on the above, the Board finds that entitlement to 
service connection for a kidney disability or a liver 
disability should be denied because there is not sufficient 
medical evidence establishing that the veteran currently 
suffers from these disabilities.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds the VA 
examination in August 2004 to be persuasive.  Since there is 
insufficient current medical evidence of a current kidney or 
liver disability service connection for these conditions is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  The Board acknowledges that the 
veteran believes he may have a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for a kidney 
disability or a liver disability.

C.  Infertility

The veteran has asserted that he suffers from infertility, 
also claimed as low sperm count.  The veteran has already 
been granted service connection for erectile dysfunction and 
entitlement to Special Monthly Compensation for loss of use 
of a creative organ.  The veteran does not suffer from 
infertility.  He fathered several children after returning 
from Vietnam.  In addition, the VA examination in August 2004 
indicated there was no infertility.  Therefore, service 
connection is not warranted for infertility or low sperm 
count.  A low sperm count is simply a lab result and there is 
no assertion or finding of a specific disability that is 
associated with the low sperm count.  In the absence of a 
current disability there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App.  223, 225 (1992).


III.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
present appeal with regard to the veteran's skin disorder 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The VA and private treatment records show that the veteran 
has been treated for acne with varying degrees of success.  
The veteran has been treated with antibiotics and topical 
creams such as Retin-A.  The treatment notes do not provide 
much detail as to the extent of the veteran's acne 
disability.

The veteran has been provided several VA examinations.  In 
April 1986 a VA examination found that he had scarring and 
chloracne.  A May 1998 VA examination found that the veteran  
had suffered form boils and eruptions on his face, torso, and 
groin intermittently since service with treatment by 
antibiotics.  The veteran reported that sunlight improved his 
symptoms and cold or cool weather worsened his acne.  An 
April 1989 VA examination indicated recurrent inflammatory 
acneform eruption on the veteran's face, back, and buttocks 
which was treated with erythromycin.

The veteran had a more thorough VA examination in August 
2000.  The veteran reported his history of chloracne 
including widespread cysts and boils that affected his face, 
back, and buttocks.  The veteran reported treatment with 
antibiotics both oral and topical.  The veteran stated he 
continues to get boils, acne, and blackheads on his face and 
back, and occasionally on his buttocks.  He was using an 
over-the-counter drying agent which did help.  On 
examination, the veteran had multiple pitted scars on his 
cheeks, forehead, and over the nose.  He also had multiple 
open comedones on his cheeks, nose, and forehead.  There were 
multiple small pustules on his back and several on his 
buttocks.  There was no ulceration, exfoliation, crusting, or 
associated systemic or nervous manifestations.

The veteran had a VA examination in April 2002.  The veteran 
again reported his history of chloracne and stated that he 
was taking tetracycline, Benzamycin, and Hibiclens which 
worked well.  At the time of the examination he had few 
symptoms other than multiple papules on his buttocks where 
are painful, especially at night in bed.  The examiner noted 
scars and cysts on the veteran's face with no ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.

The veteran underwent another VA examination in February 
2003.  The veteran had scarring on his face, but not active 
lesions at the time of the examination except for a nodule on 
the skin of the sternum.  There were no scars on the 
veteran's upper back or neck.  The examiner stated that the 
veteran's chloracne was under excellent control.

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).

Under the old regulations, acne is rated as dermatitis or 
eczema.  38 C.F.R. § 4.118, DC 7806 (2002).  The old rating 
criteria for skin diseases such as acne provided a 10 percent 
rating if there was exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted for acne (dermatitis) if there was 
constant exudation or itching with extensive lesions or 
marked disfigurement.  The highest rating, of 50 percent, was 
warranted if there was ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or it was 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

The Board finds that a rating in excess of 10 percent is not 
warranted under the old rating criteria.  There is no 
evidence of constant exfoliation, exudation, or itching.  To 
the contrary, the VA examinations indicate that the veteran's 
symptoms are intermittent at worst, and the most recent VA 
examination found essentially no symptoms.  There are no 
extensive lesions, and while the veteran does have some 
facial scarring, there is no evidence of marked 
disfigurement.  The VA examinations specifically note that 
there is no ulceration, exfoliation, crusting, or systemic or 
nervous manifestations.  Overall, the Board finds that the 
veteran's symptoms do not rise to the level required for  
rating in excess of 10 percent under the old rating criteria.  
38 C.F.R. § 4.11, DC 7806 (2002).

The new rating criteria for chloracne provide a 10 percent 
rating for Deep Acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face or neck.  38 C.F.R. 
§ 4.118, DC 5829 (2005).  A higher rating, of 30 percent, is 
not warranted unless there is deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Id. 

Applying the new criteria, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
chloracne.  The veteran has had only one VA examination since 
the regulations changed in August 2002.  That examination, in 
February 2003, showed no active lesions except for one small 
nodule at the base of the sternum.  There was no evidence 
that the acne was deep or that the veteran currently suffers 
from inflamed nodules or pus-filled cysts on more than 40 
percent of his face or neck.  Therefore, a rating in excess 
of 10 percent is not warranted under the revised rating 
criteria for chloracne.  38 C.F.R. § 4.118, DC 7829 (2005).

The veteran does have some scarring on his face as found by 
various VA examinations.

The veteran's facial scars are evaluated somewhat 
differently.  The old rating criteria provided a 10 percent 
rating for moderate disfiguring scars of the head face, or 
neck, a 30 percent rating for severe scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, and a 50 percent rating if there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, DC 7800 (2002).  

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2003).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Applying the above criteria, the Board finds that additional 
compensation is not warranted under either the old or the new 
criteria.  Under the old criteria a 30 percent rating 
requires severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  There 
is no evidence of severe scarring or any deformity of the 
eyelids, lips, or auricles.  The veteran suffers from not 
more than some mild disfigurement.  Therefore an increased 
rating is not warranted for the veteran's facial scars under 
the old criteria.  38 C.F.R. § 4.118, DC 7800 (2002).  Under 
the new criteria a higher rating is also not warranted.  A 30 
percent rating is warranted if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature of paired set of features, or with two or three 
characteristics of disfigurement.  Here, the veteran has no 
evidence of tissue loss and no evidence of gross distortion 
or asymmetry of one feature or paired sets of features.  
Additionally, there is no evidence that the veteran any of 
the characteristics of disfigurement.  Therefore, a higher 
rating is not warranted under the new criteria.  38 C.F.R. 
§ 4.118, DC 7800 (2005).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than 10 percent for the 
veteran's skin disorder.

IV.  Interim benefits

The veteran has filed a claim for interim compensation for 
Agent Orange residuals under Pub. L. 98-542 (The Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act).  
That law provides for interim compensation for chloracne and 
porphyria cutanea tarda, if the veteran was exposed to 
dioxin, if there was no intercurrent injury or disease since 
service, and if there is no affirmative evidence that the 
disease was not incurred by the veteran during service in the 
Republic of Vietnam during the Vietnam era.  The veteran's 
claim with respect to chloracne is moot, because he has been 
granted service connection for chloracne effective October 
14, 1980.  Under Pub. L 98-542, the earliest that benefits 
can be paid is October 1, 1984, and the benefits are the same 
as if the veteran had been found to have a normal service-
connected disability.  Since the veteran has been granted 
service connection for chloracne since October 14, 1980, a 
claim for interim benefits is moot.

With respect to a claim for interim benefits under Pub. L. 
98-542 for porphyria cutanea tarda, the evidence as described 
above, does not establish that the veteran suffers from 
porphyria cutanea tarda.  The veteran has at times been found 
to have slightly elevated liver enzymes, but no evidence of a 
liver disability.  It has been suggested that these elevated 
liver enzymes could develop into porphyria cutanea tarda, but 
there is no evidence that it has done so.  Moreover, interim 
benefits may not be paid after September 30, 1986 according 
to the cited Public Law.

The veteran underwent a VA examination in August 2004.  The 
examiner found no evidence of liver disease, and there is no 
other medical evidence that indicates a diagnosis of liver 
disease.  In the absence of a disability, there can be no 
valid claim.  Brammer v Derwinski, 3 Vet. App.  223, 225 
(1992).  Therefore, entitlement to interim compensation for 
Agent Orange residuals under Pub. L. 98-542 must denied.

V.  New and material evidence to reopen a claim for an 
earlier effective date for a 10 percent evaluation and 30 
percent evaluation for PTSD

The Board has determined that the claim must be denied.  
While it may be possible for the veteran to submit additional 
evidence that would demonstrate he met the criteria for a 10 
percent rating for PTSD prior to June 22, 1984 or that he met 
the criteria for a 30 percent rating for PTSD prior to 
February 3, 1988, an award granted on the basis of receipt of 
new and material evidence may not be made effective prior to 
receipt of the claim to reopen.  38 U.S.C.A. § 5551(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii)(2005).  Thus, even if it 
were determined that he had submitted new and material 
evidence, an effective date earlier than June 22, 1984 or 
February 3, 1988 could not be assigned.

In cases where an appellant seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the United States Court of Appeals for Veterans 
Claims (Court), in Lapier v. Brown, 5 Vet. App. 215 (1991), 
has held that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See, 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii)(2005).  

The ruling in Lapier is controlling and dispositive in the 
instant case, and absent a determination of clear and 
unmistakable error in the prior decisions, the desired 
earlier effective date cannot be assigned.  Based on the 
foregoing, the Board finds that the veteran's claim lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final matter, the Board notes that the appellant has not 
been notified of the laws and regulations regarding his claim 
to reopen a claim for an earlier effective date under the 
VCAA.  However, and in any event, the Board has determined 
that there is no legal entitlement to the claimed benefit as 
a matter of law.  As there is no dispute as to the underlying 
facts relating to this issue, and as the Board has denied the 
claim as a matter of law, the VCAA is inapplicable.  See, 
e.g., Livesay v. Principi, 15 Vet. App.  165, 179 (2001)(en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)(remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

Entitlement to service connection for a disability manifested 
by sensitivity to light, claimed as due to exposure to 
herbicides, is denied.

Entitlement to service connection for headaches, claimed as 
due to exposure to herbicides, is denied.

Entitlement to service connection for a kidney disability, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a liver disorder, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for infertility, also 
claimed as low sperm count, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for acne is denied.

Entitlement to interim compensation for Agent Orange 
residuals under Pub. L. No. 98-542 is denied.

Entitlement to a reopened claim on the basis of new and 
material evidence for an earlier effective date for the grant 
of a 10 percent and 30 percent rating for PTSD is denied.


REMAND

VA has not sent proper VCAA notice for the claim of 
entitlement to an earlier effective date for the grant of a 
70 percent rating for PTSD and an earlier effective date for 
the grant of a 40 percent rating for residuals of bladder 
cancer.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.  See, Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App., March 3, 2006).

The Board notes that, in a rating decision dated in June 2003 
the RO denied service connection for folliculitis, 
hypoglycemia, and heart disease.  A statement received July 
14, 2003 constitutes a Notice of Disagreement with respect to 
these issues.  However, the RO has not issued an SOC as to 
the issue of entitlement to service connection for 
folliculitis, hypoglycemia, and heart disease, and an appeal 
has not been perfected as to these issues.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that where a Notice of Disagreement has been filed with 
regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Lastly, the record is unclear with respect to the veteran's 
claim for service connection for a neurological disorder, to 
include disability manifested by numbness and pain of the 
hands and legs, dizziness, fatigue, memory loss, and loss of 
concentration, secondary to exposure to Agent Orange, or some 
other herbicide, during service.  The veteran has not had any 
nerve conduction studies completed since 1989, and the VA 
examiner in August 2004 did not address the contrary medical 
opinion of Drs. Jansen, Lax, and Tenzer found in the file, 
and did not address the symptoms of dizziness, fatigue, loss 
of memory, and loss of concentration.  The RO should schedule 
the veteran for examinations to determine the etiology of 
these disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence  In 
addition, the RO should ensure that the 
veteran is informed of the criteria for 
the grant of an earlier effective date 
for increased ratings for PTSD and 
bladder cancer.

2.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for folliculitis, 
hypoglycemia, and heart disease.  The 
veteran and his representative should be 
informed of the steps necessary to perfect 
an appeal. 

3.  The RO should schedule the veteran for 
a neurological examination to determine 
the nature and etiology of the veteran's 
disability manifested by numbness and pain 
of the hands and legs, dizziness, fatigue, 
memory loss, and loss of concentration, if 
any.  The examiner is requested to review 
the entire claims folder and especially 
the opinions from Dr. Jansen dated in 
September 1983 indicating possible 
impairment in attention and concentration 
due to dioxin exposure.  The examiner 
should also review the opinion of Dr. Lax 
dated in September 1987 that indicates 
dioxin effects on the veteran's central 
nervous system.  Lastly, the examiner 
should review the records from Dr. Tenzer 
dated in May 1995 indicating Neuropathy of 
the arms and legs secondary to Agent 
Orange.  All necessary tests should be 
conducted including nerve conduction 
studies, if indicated.  If a neurological 
disability or peripheral neuropathy is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
neurological disability was caused by or 
aggravated by exposure to Agent Orange or 
other herbicides in service.  In addition, 
the examiner should address the veteran's 
complains of dizziness, fatigue, loss of 
memory, and loss of concentration to 
determine if these are manifestations of a 
neurological disability, or manifestations 
of the veteran's PTSD or other anxiety 
disorder.  A complete rationale for any 
opinion offered should be included.

4.  The veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


